DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of cores are connected to form a supporting member and a specified quantity of cores are connected to form the supporting member as claimed in claims 4 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NEUTRON CAPTURE THERAPY SYSTEM COMPRISNG A BEAM SHAPING ASSEMBLY CONFIGRUED TO SHAPE A NEUTRON BEAM.
The disclosure is objected to because of the following informalities:  
Paragraph [0044], line 4, --20-- should be inserted after “a beam shaping assembly”.
Paragraph [0044], line 5, “20” after “a neutron beam” should be deleted.
Paragraph [0044], line 6, --21-- should be inserted after “the moderator”.
Paragraph [0045], line 3, “3” after “FIG.” should be replaced by --2--.
Paragraph [0050], line 1, “6” after “FIG.” should be replaced by --5--.
Abstract, line 8, “includes a reflecting assembly to” after “reflecting assembly” should be replaced by --comprising a plurality of reflectors configured to guide--.  See claim 1.
Abstract, line 9, --plurality of-- should be inserted before “reflectors”.
Abstract, line 11. --plurality of-- should be inserted before “reflectors”.
Appropriate correction is required.
An amended abstract should be provided on a separated sheet of paper.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1 should be amended as follows:
1. (Proposed Amendments) A neutron capture therapy system, comprising: 
an accelerator configured to generate a charged particle beam; 
a neutron generator configured to generate a neutron beam having neutrons after an irradiation by the charged particle beam; and 
a beam shaping assembly configured to shape the neutron beam, wherein the beam shaping assembly comprises a moderator configured to moderate the neutrons generated by the neutron generator to a preset energy spectrum and a reflecting assembly surrounding the moderator; 
wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of the neutrons in the preset energy spectrum and a supporting member configured to hold the plurality of reflectors.
Appropriate correction is required.
Claims 2-7 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
plurality of cells forms one of the plurality of cores, each of the plurality of cores has an accommodating space, the plurality of cores are connected to form the supporting member, and the plurality of reflectors are correspondingly disposed in [[the]] accommodating spaces of the plurality of cores.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The neutron capture therapy system according to claim 2, wherein the supporting member is integrally formed, and the plurality of reflectors are formed by pouring a material of the plurality of reflectors into [[the]] accommodating spaces of the plurality of cores.
Appropriate correction is required.
Claims 4-7 are  objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Proposed Amendments) The neutron capture therapy system according to claim 2, wherein a specified quantity of cores are connected to form the supporting member, the reflecting assembly further includes a top plate, a bottom plate disposed opposite to the top plate, and side plates connecting to the top plate and the bottom plate and surrounding14Attorney Docket No. 0129896.136US3 the plurality of cores, wherein the specified quantity of cores, the plurality of reflectors disposed in the accommodating spaces of the plurality of cores, the top plate, the bottom [[plate]] plate, and the side plates correspondingly form a plurality of reflecting modules, plurality of reflecting modules are stacked to form the reflecting assembly surrounding the moderator.
Appropriate correction is required.
Claims 5-7 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The neutron capture therapy system according to claim 4, wherein at least one material of materials of the plurality of cores, the top plate, the bottom [[plate]] plate, and the side plates comprises a material with a low neutron absorption cross section and a low activity with neutrons, and a proportion of a total volume of the materials of the plurality of cores [[core]], the top plate, the bottom [[plate]] plate, and the side plates in a volume of [[the]] a material of the plurality of reflectors is less than 10%.
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The neutron capture therapy system according to claim 5, wherein the material of the plurality of reflectors comprises [[is]] lead, and at least one material of the materials of the plurality of cores, the top plate, the bottom [[plate]] plate, and the side plates comprises [[is]] lead-antimony alloy.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
an equivalent total antimony content in the lead-antimony alloy .
Appropriate correction is required.
Claims 9-14 are objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The neutron capture therapy system according to claim 8, wherein the shielding 15Attorney Docket No. 0129896.136US3 assembly comprises a plurality of cells correspondingly forming a plurality of cores, each of the plurality of cells forms one of the plurality of cores, each of the plurality of cores has an accommodating space, the plurality of shieldings are correspondingly disposed in [[the]] accommodating spaces of the plurality of cores, and the plurality of cores are connected to form the supporting member. 
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein a cross section of each of the plurality of cores is a hexagon.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein the supporting member is integrally formed, and the plurality of shieldings are plurality of shieldings into the accommodating spaces of the plurality of cores.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein a specified quantity of cores are connected to form the supporting member, the reflecting assembly further includes a top plate, a bottom plate disposed opposite to the top [[plate]] plate, and side plates connecting surrounding plurality of cores [[are]] provided outside the supporting member, the specified quantity of plurality of cores, the top plate, the bottom plate, and the side plates correspondingly form a plurality of shielding modules, and the plurality of shielding modules are stacked to form the shielding assembly.
Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein a material of the plurality of shieldings comprises [[is]] lead, and wherein a material of the plurality of cores [[core]], the top plate, the bottom [[plate]] plate, and the side plates comprises [[is]] a material with a low neutron absorption cross section and a low activity with neutrons.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
Claim 14 should be amended as follows:
14. (Proposed Amendments) The neutron capture therapy system according to claim 13, wherein a proportion of a total volume of the material of the plurality of cores [[core]], the top plate, the bottom plate, and the side plates in a volume of the material of the plurality of shieldings is less than 10%.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
15. (Proposed Amendments) The neutron capture therapy system according to claim 8, wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of neutrons in the preset energy spectrum, and the supporting member configured to support the plurality of reflectors, a material of the plurality of reflectors comprises [[is]] lead, and a material of the supporting member comprises [[is]] aluminum alloy or lead-antimony alloy.
Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) A neutron capture therapy system, comprising: 
a beam shaping assembly configured to shape a neutron beam having neutrons, wherein the beam shaping assembly comprises a moderator configured to moderate the neutrons to a preset energy spectrum and a reflecting assembly surrounding the moderator; 
an intensity of the neutrons in the preset energy spectrum and a plurality of cells configured to support the reflectors, the plurality of cells correspondingly form a plurality of cores, each of the plurality of cells forms one of the plurality of cores, each of the plurality of cores has an accommodating space configured to receive one of the plurality of reflectors or a material configured to shield the neutrons.
Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The neutron capture therapy system according to claim 16, wherein the plurality of cores are connected to form a supporting member, the reflecting assembly further includes a top plate, plate, and side plates connecting surrounding plurality of cores [[are]] provided outside the supporting member.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The neutron capture therapy system according to claim 17, wherein a material of the plurality of cores [[core]], the top plate, the bottom plate, and the side plates comprises [[is]] a material with a low neutron absorption cross section and a plurality of cores [[core]], the top plate, the bottom plate, and the side plates in a volume of a material of the plurality of reflectors is less than 10%.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
Claim 19 should be amended as follows:
19. (Proposed Amendments) The neutron capture therapy system according to claim 16, wherein the plurality of cores are connected to form a supporting member, the supporting member is integrally formed, and [[the]] a material is poured into the accommodating space.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
Claim 20 should be amended as follows:
20. (Proposed Amendments) The neutron capture therapy system according to claim 16, wherein the plurality of cores are connected to form a supporting member, the material in the accommodating space comprises [[is]] lead, and a material of the supporting member comprises [[is]] aluminum alloy or lead-antimony alloy.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a beam shaping assembly, a moderator, a reflecting assembly, and a shielding assembly in claims 1-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites a limitation “a specified quantity of cores are connected to form the supporting member” in lines 1-2.  However, claim 2 recites a limitation “the plurality of cores are connected to form the supporting member” in line 4.  The specification does not define a specified quantity of cores to distinguish the specified quantity of cores from a plurality of cores.  Therefore,  the claims contain subject matter which was not described in the specification in such a way as to 

Claim 12 recites a limitation “a specified quantity of cores are connected to form the supporting member” in lines 1-2.  However, claim 9 recites a limitation “the plurality of cores are connected to form the supporting member” in line 5.  The specification does not define a specified quantity of cores to distinguish the specified quantity of cores from a plurality of cores.  Therefore,  the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a limitation “the accommodating spaces” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 4 recites a passive limitation “a specified quantity of cores” in lines 1-2 and 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Furthermore, it is unclear whether or not the neutron capture therapy system comprises a specified quantity of cores.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 4 recites a limitation “a specified quantity of cores are connected to form the supporting member” in lines 1-2, which renders the claim indefinite because it departs from the limitation “the plurality of cores are connected to form the supporting member” recited in claim 2.
Claim 7 recites a limitation “the lead-antimony alloy material” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 9 recites a limitation “the accommodating spaces” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a passive limitation “a specified quantity of cores” in lines 1-2 and 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Furthermore, it is unclear whether or not the neutron capture therapy system comprises a specified quantity of cores.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 12 recites a limitation “a specified quantity of cores are connected to form the supporting member” in lines 1-2, which renders the claim indefinite because it departs from a limitation “the plurality of cores are connected to form the supporting member” recited in claim 9.

Claim 12 recites a passive limitation “a bottom plate” in lines 2-3, which renders the claim indefinite.  It is unclear whether or not the reflecting assembly further includes a bottom plate.  See claim 4.
Claim 12 recites a passive limitation “side plates” in line 3, which renders the claim indefinite.  It is unclear whether or not the reflecting assembly further includes side plates.  See claim 4.
Claim 12 recites a limitation “the shielding” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites a limitation “the core” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites a limitation “the core” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 16 recites a passive limitation “a material” in line 11, which renders the claim indefinite.  It is unclear whether or not each of the plurality of cores comprises a mass.  A passive limitation is interpreted as an intended use.
Claim 17 recites a passive limitation “a top plate” in line 2, which renders the claim indefinite.  It is unclear whether or not the reflecting assembly further includes a top plate.  See claim 4.

Claim 17 recites a passive limitation “side plates” in line 3, which renders the claim indefinite.  It is unclear whether or not the reflecting assembly further includes side plates.  See claim 4.
Claim 18 recites a limitation “the core” in lines 1-2 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 19 recites a limitation “the material” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Allowable Subject Matter
Claim 8 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park, Jr. et al. (U. S. Patent No. 11,024,437 B2) disclosed a neutron target for a born neutron-capture therapy.
Liu et al. (U. S. Patent No. 10,926,110 B2) disclosed a beam-diagnostic system for a neutron-capture therapy system.
Liu et al
Liu et al. (U. S. Patent No. 10,898,733 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 10,898,731 B2) disclosed a neutron-capture therapy system.
Liu (U. S. Patent No. 10,773,104 B2) disclosed a neutron-capture therapy system.
Liu (U. S. Patent No. 10,744,345 B2) disclosed a neutron therapy apparatus.
Liu et al. (U. S. Patent No. 10,639,499 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu (U. S. Patent No. 10,556,127 B2) disclosed a neutron therapy apparatus.
Liu et al. (U. S. Patent No. 10,537,750 B2) disclosed a neutron-capture therapy system comprising a radiation detection system and a detection method thereof.
Liu et al. (U. S. Patent No. 10,434,333 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 10,328,286 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 10,157,693 B2) disclosed a neutron-moderation material.
Liu et al. (U. S. Patent No. 9,889,320 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Fichtinger et al. (U. S. Patent No. 9,743,912 B2) disclosed an automated intraoperative ultrasound calibration.
Pellegrino (U. S. Patent No. 7,263,170 B2) disclosed a radiation therapy system comprising a rotatable filter assembly.
Neuberger et al. (U. S. Patent No. 7,005,623 B2) disclosed auto-calibrating a medical diode laser system.
Powell et al. (U. S. Patent No. 5,870,447 A) disclosed a method and an apparatus for generating low-energy nuclear particles.
Nedunchezhian K, Aswath N, Thiruppathy M, Thirugnanamurthy S. Boron Neutron Capture Therapy - A Literature Review. J Clin Diagn Res. 2016; 10(12):ZE01-ZE04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884